Citation Nr: 0934984	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06 07-346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk







INTRODUCTION

The Veteran served in the Navy from June 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran's service did not include service on land in 
the Republic of Vietnam.

2.  The Veteran's diabetes mellitus initially manifested many 
years after the Veteran's separation from service and is not 
related to his service or to any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend, in substance, 
that service connection is warranted for diabetes mellitus 
due to the Veteran's exposure to herbicides while serving 
aboard a naval ship off the shores of the Republic of 
Vietnam.  

Initially, it is noted that in correspondence dated in June 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the 
notice informed the Veteran of information and evidence 
necessary to substantiate the claim for service connection 
for diabetes mellitus, to include due to exposure to 
herbicides.  It also included an explanation of the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  

A March 2006 letter explained to the Veteran how disability 
evaluations and effective dates are assigned, and although 
this letter was sent after the initial denial of the claim, 
the AOJ subsequently readjudicated it in February 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available post-service treatment 
records have been secured, to include from private and VA 
sources.  The record does not contain any evidence suggesting 
that the Veteran's diabetes mellitus is related to his 
service, was diagnosed during service, or is related to 
exposure to herbicides.  In such circumstances, there is no 
duty to obtain a medical examination or opinion.  McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006)..


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Service connection 
for certain chronic diseases, including diabetes mellitus, 
will be rebuttably presumed if the disease is manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
(1) a combination of manifestations sufficient to identify 
the disease entity and (2) sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).

In the instant case, the Veteran contends he is entitled to 
service connection for diabetes mellitus.  Specifically, he 
contends that his exposure to herbicides during active 
service was a causative factor leading to the development of 
his currently diagnosed diabetes mellitus, type II.  He 
served during the Vietnam Era.  Nevertheless, he does not 
contend that he ever set foot in the Republic of Vietnam.  
Rather, he avers that he served on the U.S.S. New Orleans, 
which, he contends, was stationed in the official waters of 
Vietnam.  He further contends that during his service on the 
U.S.S. New Orleans, he was exposed to herbicides "as a 
result of his direct contact with other military personnel, 
supplies, and equipment that were contaminated with 
herbicides."

He specifically contends that he was in contact with soldiers 
(and their clothing and supplies) who were returning from the 
"jungle which was expose[d] to chemicals."  He also states 
that his ship stored large quantities of herbicide; that 
these herbicides were transported, by helicopter, from his 
ship to destinations in Vietnam; and that after spraying the 
herbicides, the helicopters returned to his ship.  The 
Veteran believes he was exposed to herbicide residue, both 
from the stored herbicides on the ship and from the 
helicopters that sprayed them.  He adds, finally, that he was 
exposed to herbicides from the bodies of fallen soldiers, who 
were transported from Vietnam to his ship, where they were 
stored in freezers for transportation back to the United 
States.

The Veteran's service treatment records are void of any 
complaints of, treatment for, or diagnoses of diabetes 
mellitus or its symptoms.  The Veteran's personnel records 
reveal that he served as a barber on the U.S.S. New Orleans.

In June 2005, the Veteran was diagnosed with type II diabetes 
mellitus.  The Veteran does not aver continuity of diabetes 
symptomatology since service.

Service connection may be established through a statutory 
presumption or through a direct connection.  Congress has 
provided that for certain Veterans (namely, those who served 
in Vietnam) and for certain diseases, both exposure to 
herbicide and service connection are presumed to be 
established.  See 38 U.S.C.A. § 1116 (West 2002).  In this 
case, although diabetes mellitus, type II, is listed as one 
of the diseases presumed to be related to herbicide exposure, 
see 38 U.S.C.A. § 1116(a)(2)(H), the presumption of exposure 
is nevertheless inapplicable because the Veteran here did not 
serve within the land borders of Vietnam.  See Haas v. Peake, 
525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that veterans 
who served on ships off the coast of Vietnam but who never 
set foot within the land borders of Vietnam are not entitled 
to the presumption of exposure to herbicides).

Even though a diagnosed condition is not subject to 
presumptive service connection, a Veteran may still prevail 
by proving direct service connection.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  As mentioned above, to 
establish direct service connection, a veteran generally must 
show (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 
C.F.R. § 3.303 (2008); Barr, 21 Vet. App. at 307.  Only the 
latter two elements remain at issue here.

Competency of evidence differs from weight and credibility: 
"The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest [in the outcome of a proceeding] may affect the 
credibility of testimony, it does not affect competency to 
testify.").  A lay person is competent to make observations 
that do not require specialized knowledge or training.  
Layno, 6 Vet. App. at 470.  As a rule of thumb, lay persons 
are competent to observe and describe "that which comes to 
[them] through the use of [their] senses."  Id. at 469.

The Board now proceeds to determine whether the Veteran's lay 
statements are competent to satisfy the two elements of the 
claim that are at issue here.  The first element at issue 
requires the Veteran to show evidence of an in-service event, 
injury, or disease.  In this case, the Veteran claims he was 
exposed to herbicides from a variety of sources during active 
service on the U.S.S. New Orleans.

The Veteran is competent to report having observed soldiers, 
helicopters, and supplies being transported to and from his 
ship.  He is also competent to report-through either first-
hand knowledge or through hearsay conversation-that his ship 
carried quantities of herbicide and that helicopters from his 
ship periodically sprayed the herbicide in locations within 
Vietnam.

The Board finds, however, that the Veteran is not competent 
to report, in the manner he has here reported, having been 
exposed to herbicides.  It is one thing for the Veteran to 
allege that he was in contact with soldiers and supplies that 
were going to and from the territorial borders of Vietnam.  
It is quite another to allege that his mere association with 
these soldiers and supplies exposed him to herbicides.

Significantly, the Veteran has not alleged that he personally 
handled the ship's supply of herbicides (for example, by 
loading them onto the helicopters), nor the dead bodies, nor 
the supplies being transported to and from Vietnam.  The 
Veteran served on the ship as a barber.  It therefore appears 
that the only herbicide exposure he had, if any, was exposure 
to the herbicide residue that generally permeated the ship's 
entire atmosphere.  In other words, the Veteran is claiming, 
essentially, that his mere presence on the ship exposed him 
to herbicides.

The Veteran is not competent to assert that his mere presence 
on a ship that happened to be transporting herbicides, and 
that happened to carry soldiers who were recently removed 
from the land borders of Vietnam (who, arguendo, were exposed 
to herbicides), necessarily meant that he too was exposed to 
herbicides.

The Veteran is not competent to make this assertion because 
the assumptions that underlie his assertion require 
specialized knowledge or training, in that they could not be 
perceived by an ordinary lay person through his or her 
senses.  One would need to know, for instance, whether the 
herbicide residue on a returning soldier's clothing, or on a 
helicopter, could be transmitted to another; how long the 
herbicide residue remained potent; and whether the herbicide 
residue could be transmitted by air, by touch, or by some 
other means.  Because such knowledge is not within the grasp 
of the ordinary lay person, the Board finds that the Veteran 
here is not competent to relate that his presence, alone, on 
the U.S.S. New Orleans exposed him to herbicide.

The Board readily acknowledges the difficulty of providing 
such evidence.  Congress addressed this very thing when it 
provided that exposure to herbicides was to be presumed, 
without any proof, for all who served in Vietnam.  
Unfortunately for the Veteran here, Congress has not extended 
that presumption to those who served in ships off the coast 
of Vietnam.  Haas, 525 F.3d at 1172.

Veterans who did not serve in Vietnam are free, of course, to 
prove their exposure directly.  But here, the only evidence 
the Veteran has submitted is his own belief that he was 
exposed, in "second-hand" fashion, to herbicide from 
soldiers, supplies, and equipment that were transported from 
Vietnam and carried upon his ship.  This assertion is 
inadequate to place the evidence in relative equipoise, see 
38 U.S.C.A. § 5107(b) (West 2002), and therefore, the Board 
finds that the Veteran has not shown sufficient evidence of 
in-service herbicide exposure.  Because the Veteran has not 
produced competent evidence of in-service herbicide exposure, 
the Board need not assess the credibility of the evidence.

Moreover, and significantly, the Veteran has not submitted 
competent evidence sufficient to establish the nexus element.  
The Veteran has asserted that his diabetes mellitus was 
caused, at least in part, by his in-service exposure to 
herbicides.  Nevertheless, it is well settled that neither a 
veteran who lacks the relevant medical training, nor the 
Board, is qualified to render etiological opinions that 
require medical experience, training, or education.  Barr, 21 
Vet. App. at 307; McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).

Here, a determination as to whether the Veteran's diabetes 
mellitus was in fact caused by in-service herbicide exposure, 
or by some other factor, is a determination that requires 
medical experience, training, or education.  Consequently, a 
medical opinion is necessary to decide the claim.  In the 
instant case, no physician has related the Veteran's diabetes 
mellitus to the Veteran's active service; and, as noted 
above, the Veteran is not competent to do so himself.

The Board further finds that, in this case, VA's duty to 
assist does not extend so far as to require VA to provide the 
Veteran with a medical examination or opinion.  The analysis 
relating to this finding is expounded below, under the 
section entitled "Veterans Claims Assistance Act."

The criteria for service connection for diabetes mellitus 
have not been met, and the Veteran's claim is therefore 
denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


